A year ago, during the thirty-sixth session, President Moussa Traore, 
head of State of Mali, affirmed from this rostrum that "The 
aspiration of our peoples to live in dignity and in spiritual, moral 
and material tranquility is thus being increasingly jeopardized".
Alas, the past year confirms that statement which should be a source 
of fruitful meditation and deep reflection for us. In fact, 1982 will 
above all confirm the prevalence of relationships of force in 
international relations. The international community has been shaken 
by political, economic and military crises which treaten the very 
foundations of human civilization.
The past year, more than any other, seems to have been a year of 
disillusion. Solutions to fundamental questions basic to the balance 
of the world which were at one time within our reach crumbled because 
of the resurgence of warlike activism and last- minute intransigence.
That is why the eyes of the world, a world which legitimately expects 
from us just and lasting solutions for its stability, its security, 
its economic, social and cultural progress, are fixed particularly 
upon the thirty-seventh session of the General Assembly.
Because we know that Mr. Hollai is an experienced diplomat with a 
long and full career; because he has dedicated part of that career to 
defending, in this very Organization, the fundamental objectives of 
the Charter, the Republic of Mali, a friend of his country, the 
People's Republic of Hungary, places great hopes in his well-deserved 
election which will, we are convinced, contribute to enriching our 
common action in maintaining peace, respect for the sovereign 
equality of States and the peaceful coexistence of all nations.
Of course, I cannot conceal the legitimate pride that my delegation 
takes in the wide-ranging and positive action accomplished so 
skilfully by Mr. Hollai's outstanding predecessor, Mr. Kittani, that 
worthy son of the third world, of Iraq, a country which is a friend 
of my own, who acquitted himself so ably in they should like also to 
reiterate to the new Secretary-General, Mr. Perez de Cuellar, the 
best wishes of the Government of the Republic of Mali, which 
reaffirms its full readiness to co-operate most sincerely with him. 
One of the long line of individuals who devote their talents and 
their political courage to the cause of peace, he bears with him the 
faith and hopes of the third-world countries which are resolutely 
committed to preventing the bipolarization of the world. He has 
already reflected in stirring terms in his report on the work of the 
Organization and in his speeches the meaning of his fight for justice 
and equity and also for the strengthening of the system of collective 
security of the United Nations, an irreplaceable instrument for world 
peace.
The United Nations is neither called upon nor able to provide magical 
solutions to international problems. But we had become accustomed 
year after year, in spite of certain negative factors, to winning 
victories over ourselves which reflected our deep dedication to the 
ideals, goals and principles of the Charter and to have our awareness 
of our international responsibilities heightened day by day.
In the course of the past decades, the United Nations has given 
particular meaning to its ascent towards universality. New forces 
have strengthened its action and given new dynamism to its 
structures. The virtues of wisdom and realism have often dispersed 
the clouds which, streaked with lighting heralding lethal 
thunderbolts, darkened the international horizon. Where agreement was 
sometimes lacking, hope at least was allowed. That is why the United 
Nations can quite rightly be pleased at having made its appreciable 
contribution to the national liberation struggles. It can take pride 
in having prepared international development strategy decades tor 
low-income countries. It can also be proud at having created hopes 
for the establishment of a new international economic order. Well may 
it be proud also at having contributed to a sharper perception of the 
danger represented by the arms race, especially the danger of atomic 
weapons, and at having placed the individual at the center of its 
concerns by stressing the magnificence and protection of his basic 
rights.
Thus, in spite of pitfalls, in spite of certain sharp setbacks, in 
spite of uncertainties that have often characterized the 
international situation, at each of the previous sessions the 
Assembly has attempted to pay its share for the safeguard and 
maintenance of peace. The feeling has prevailed that where we lacked 
immediate solutions to international problems, dialogue did enable us 
to discharge our international responsibilities with respect for our 
fundamental interests.
But this is where our hopes stop short. Indeed, as the 
Secretary-General himself recalls in his brilliant report "The past 
year has seen an alarming succession of international crises as well 
as stalemates on a number of... international issues". Hence the 
thirty-seventh session of the General Assembly has opened in the 
atmosphere of a terrible, distressing vacuum.
It is therefore easy to understand why the recent twelfth special 
session of the General Assembly, devoted to disarmament, in which 
many distinguished personalities participated, concluded without even 
reflecting the hopes that had been placed in it. And, worse still, 
while it was meeting Beirut was crumbling under Israeli bombs and new 
so-called conventional weapons were appearing on the battlefield, 
which thus served as a testing ground.
The United Nations Convention on the Law of the Sea has been adopted, 
but with its chances of implementation blocked. The North-South 
dialogue on the coming into being of the new international economic 
order has foundered on national egoism.
The racist, illegal Pretoria regime has strengthened its alliances, 
heightened its repression against South African patriots and 
violated, with increasing brutality and even more bloodshed, the 
sovereignty and integrity of neighboring States. Some Member States 
persist, in their delirium of power, in their attempts to break the 
will of peoples for independence. The United Nations will not at this 
session be enriched by the admission of one of the nations still 
under domination-although we had every reason to hope that that would 
be so.
Thus the challenges that we have committed ourselves to meeting are 
in fact taking on frightful dimensions.
The thirty-seventh session of the Assembly is being held at a time 
when Palestinian people is experiencing the most tragic situation in 
its existence. The Zionist war machine has been unleashed against the 
Lebanese and Palestinian peoples with unequalled furor. The siege of 
Beirut, the invasion of that city, the systematic destruction of 
Palestinian refugee camps, hospitals and schools and, lastly and 
above all, the Sabra and Shatila massacres lend the war in Lebanon 
the character of genocide, a crime against mankind. That outright 
aggression against Lebanon is a premeditated act of war against the 
sovereignty and integrity of a State Member of the Organization. The 
horrors that have been perpetrated bring back terrible memories. But 
the peoples that do not have short memories have spoken up everywhere 
in the world, including in Israel itself, against this repetition of 
the massacre of an entire people.
What took place in Lebanon disturbs and frightens us, because there 
is no greater incitement to crime than the apathy of those who, under 
the dangerous illusion that only the neighbor's house is burning, 
accept the inadmissible role of hearing and seeing no evil. In 
international relations, indifference is the most serious complicity, 
because it makes it possible for evil to progress and worsen.
The Zionist aggression in Lebanon is the consequence of the 
unpunished acts of Israel which therefore continues to defy the 
international community every day-as though the odious aggression of 
June 1981 against the Iraqi people were not enough and as though the 
arrogant annexation of the Syrian Golan Heights were a minor event. 
Today it is the Lebanese and Palestinian civilians who are the 
innocent victims of the blind violence characteristic of the policy 
of the Zionist State.
The Security Council should have, for the cause of peace, drawn from 
Chapter VII of the Charter its inspiration and justification for 
action to induce the Government of Israel to respect the elementary 
rules of international law. It is high time to come to our senses, 
because Zionism just like apartheid and both are by their very 
essence generators of tension-will expose mankind to a new 
conflagration. Let us therefore act together to guarantee the 
collective security of all the nations of the world.
There is no other solution for the Middle East crisis, and especially 
the Palestinian question, than that set forth at this very rostrum a 
year ago, at the 23rd meeting of the thirty-sixth session, by the 
head of State of Mali, who, even at that time, welcomed what was 
still called the Fahd plan and advocated, first, withdrawal from all 
the occupied Arab territories and, secondly, recognition and 
guarantee of the exercise of the national rights of the Palestinian 
people under the leadership of the PLO, its sole authentic 
representative.
Those proposals were reaffirmed once again by the non-aligned 
movement during its recent Extraordinary Ministerial Meetings. They 
are being increasingly accepted, even by Israel's friends, including 
the most fervent ones. They are the backbone of the recent plan, of 
the Twelfth Arab Summit Conference, at Fez, which the Government of 
Mali supports.
Israel's brutal rejection of those proposals is not at all 
surprising. This systematically rigid attitude is part of the Zionist 
logic based on defiance and arrogance. The leaders of the PLO, with 
their usual grandeur, have solemnly declared that they adhere to 
those realistic proposals. Israel, on the other hand, rejects any 
solution which might stop the massacre in the Middle East and enable 
all the peoples of that region to live in peace, honor and dignity. 
However, we must remember this: the Palestinian fighters have left 
Beirut but their destiny is not buried there. They left Beirut with 
the strong determination to impose their national identity.
The repercussions of the situation in Palestine have on four 
occasions almost led mankind to perdition. In the face of the 
persistence of that danger and the imminent outbreak of even more 
serious conflicts, the relevant General Assembly resolutions on the 
convening in 1983 of an international conference on Palestine demand 
attention as very valuable proposals in the accomplishment of our 
compelling duty to restore peace to the Middle East and finally 
enable the Palestinian people to enjoy its inalienable right to 
freedom.
That right to freedom is part of the whole series of rights that the 
Charter acknowledges for all peoples and that have been codified, 
particularly in the Universal Declaration of Human Rights. But, like 
Israel, South Africa does not understand these principles, which have 
international scope, for the system which it has made into a system 
of administration, denies man his very existence. This unacceptable 
system is disturbing the harmony of international relations.
In its resolution 36/172 B the General Assembly proclaimed the year 
1982 the International Year of Mobilization for Sanctions against 
South Africa. Since then, the recommendations made to that end by 
many political, economic and social governmental and nongovernmental 
organizations have taken on new meaning, on this twentieth 
anniversary of the arbitrary imprisonment of Nelson Mandela, whose 
vision of freedom is the same as that of those great men who by their 
courage and actions gave meaning to life.
The banning of the apartheid regime from United Nations activities is 
only poor consolation for those who are truly committed to defending 
the basic rights of man and peace. Chapter VII of the Charter has a 
wealth of resources for isolating and destroying that hateful system 
of	It is that system which is preventing a just and peaceful 
solution to the problem of Namibia.
The United Nations by legitimately assuming trusteeship over that 
Territory committed itself to helping the Namibian people to complete 
the re- conquest of its homeland. The steps taken in accordance with 
that commitment have been essentially of two types: the first was the 
recognition of SWAPO as the sole authentic representative of the 
Namibian people, because it is the only organization which has palm 
in blood the price of the dignity of its homeland; the second led to 
the adoption by the United Nations of recommendations and decisions 
pertaining to the Namibian issue, including Security Council 
resolutions 385 and 435, adopted unanimously, which contain a plan to 
settle the crisis. The methods for implementing that plan were the 
subject of long and patient negotiations between Pretoria and, 
respectively, the United Nations and five Western Powers. An 
exceptional opportunity was thus presented to us to abide by our 
commitments in regard to the maintenance of international peace and 
security.
But Pretoria remained frozen in its total lack of understanding for 
the requirements of peace. Each time that a glimmer of hope appeared 
on the horizon for Namibia's accession to independence, the racist 
regime of South Africa snuffed it out through successive 
recantations-some involving fantastic allegations in regard to the 
partiality of the Organization, others putting the emphasis on the 
presence of Cuban troops in Angola. The duty incumbent upon us is to 
commit ourselves resolutely to correct implementation of the relevant 
resolutions on Namibia. The implementation of those resolutions which 
pertain solely to the independence of that Territory cannot have any 
impact on or link with commitments entered into by States bordering 
on South Africa, in the exercise of their sovereignty, to ensure the 
security of their peoples in the face of precisely the warlike 
incursions of South Africa.
Mali's people and leaders vigorously oppose that grotesque 
machination, which is only a fallacious amalgam aimed at delaying the 
process of independence for Namibia. For Mali, the presence of Cuban 
forces comes within the exclusive sovereignty of Angola and cannot be 
an element for negotiation between South Africa and those who are 
fighting-that is, the heroic SWAPO combatants.
The position adopted by the United Nations, to lead Namibia to 
independence, is based on the purposes and principles of the Charter. 
If it has provoked the wrath of South Africa, as was to be expected, 
it is even more valid.
It is up to the Namibian people and to them alone to seek and apply 
the appropriate political formulas to guide them in carrying out 
their national duty. Any attempt to subject its independence to other 
purposes will only lead to the preservation of foreign interests.
The Government of the Republic of Mali hopes that between now and the 
end of the current session of the General Assembly, an independent 
Namibia, with its territorial integrity intact, will take its 
rightful place in the United Nations. That independence will only be 
deserved, in view of the great sacrifices made by the courageous 
Namibian people in the defense of the ideals of the United Nations.
It is on behalf of those ideals of justice, equity and peace that the 
Government of the Republic of Mali has committed itself to the quest 
for a peaceful solution to the problem of the future of the Sahraoui 
people. We have on several occasions set forth and analyzed here the 
various steps taken by Africa and the many initiatives taken by the 
head of State of Mali to bring about a satisfactory solution to this 
painful-because it is fratricidal-conflict. The question of Western 
Sahara, which bears the imprint of incomplete decolonization, cannot 
be solved without free expression by the Sahraoui people-that is to 
say, the exercise of true and inevitable self-determination. Africa, 
in its traditional wisdom, had already at the fifteenth session of 
the Assembly of Heads of State and Government of the OAU, at 
Khartoum, recognized that to be the only solution. But it was only at 
the eighteenth session, at Nairobi, that unanimous agreement was 
reached by the parties to the conflict to the organization of a general 
and free referendum on self-determination.
One could have thought, therefore, that the real dangers inherent in 
that conflict had been eliminated because the path of wisdom and 
realism had finally been taken by the protagonists, thanks to the 
vigilance and firmness of Africa. But to think that was not to 
understand sufficiently the demons of history. If the latest African 
meeting, the nineteenth session of the OAU Assembly, held at Tripoli, 
bore the stamp of the Sahraoui equation, it is comforting to note 
that once again Africa showed proof there of its traditional wisdom.
My country, Mali, which is honored to have constantly benefited from 
the confidence of Africa in all its attempts patiently to search for 
a solution to that delicate problem, will continue its efforts to 
ensure that our continent, as in the heroic epochs of resistance and 
struggles for independence, will in unity complete the elimination of 
the after-effects and last vestiges of the colonial system. That 
noble mission must be the concern of all African States, forced us 
not to forget that the OAU remains above all the symbol of 
anti-colonial resistance. The current crisis in our continental 
organization will be mastered. Eternal Africa will be able to draw 
from its age-old values the resources necessary to allow our unified 
organization to pursue its constant march towards happiness, progress 
and solidarity among African peoples.
To live in peace means to establish and strengthen links of 
co-operation and tolerance of political and economic choices. That 
means non-interference in the internal affairs of other States and 
the strengthening of relations of good-neighborliness. The policy of 
good-neighborliness recognized by the United Nations is indubitably 
one of the most dynamic factors for the exploitation of the enormous 
potential which continued progress in science and technology makes 
available to nations.
The crossroad for several civilizations which enriched each other, 
the cradle of a people which linked its destiny to that of others, 
Mali has made good-neighborliness one of the pillars of its foreign 
policy, The language that it desires to speak to its neighbors is 
that of sincerity, tolerance and respect for the basic principles 
which govern the existence of States. Mali is always open to 
dialogue, to constructive discussions which unite people around 
common basic interests.
That policy of positive good-neighborliness also implies active 
solidarity among fraternal peoples faced with temporary difficulties. 
That is why our country constantly pursues its efforts within the 
African family to safeguard the national unity and territorial 
integrity of Chad. Those objectives can only be achieved without any 
outside interference in the internal affairs of an independent and 
sovereign State, whose current crisis is no reason for placing it 
under any trusteeship.
It is also on the strength of the principles I have just mentioned 
that we appeal to our brothers on the Horn of Africa and in 
Kampuchea, the Islamic Republic of Iran, Iraq, Afghanistan and Cyprus 
honorably to end conflicts which can only expose them further to the 
appetites of the forces of domination and make the fruits of the 
struggle for emancipation increasingly bitter as well as dangerously 
weaken the front that the third world has decided to form for the 
restoration of its human and natural resources.
 From Korea there does not come any glimmer of hope that would permit 
us to believe in the just redress of one of the errors of the last 
world war, which established arbitrary borders-an artificial line 
within a single country, all of whose people aspires profoundly to 
the unification of their common homeland. We hope that fraternal 
dialogue and fruitful co-operation will triumph so that the great 
Korean family will come together on the basis of the 10-point 
reunification plan, which is an infinite source of inspiration.
As can be seen, an analysis of the international situation reminds 
one of the situation during the great fear of the year 1000. Today 
conflicts born of liberation struggles are taking on formidable 
dimensions. Brothers are tearing each other apart. The policy of 
diktat is resurfacing. The desire to impose solutions to 
international disputes through threats and the use of force is again 
common currency.
Conceived and drawn up on the ruins of a monstrous war, the Charter 
of the United Nations was designed to open the world onto an era of 
reconciliation of hearts and minds. But, unfortunately, the spirit of 
competition continues. Nuclear experiments continue although, 
according to all estimates, the existing stockpile of nuclear weapons 
is more than capable of destroying our planet several times over.
There is no agreement on the spiraling arms race, because the 
arguments advanced in the negotiations to restrain it are attached to 
concepts which tend to transform effect into cause. The initial 
concept can be reduced to the old adage, "If you want peace, prepare 
for war". However, people have never stopped preparing for war and 
have never stopped being in a state of war. Armament is seen to be a 
stabilizing element in international relations, whereas, on the 
contrary, the maintenance of such stability is conceivable only 
without the threat of the use of armed force. The second concept is 
that no disarmament is possible without the prior establishment of a 
climate of international confidence. Here again, the terms of the 
discussions on disarmament are inverted. Confidence is dissipated; it 
emerges through a prism whose pieces must be put together on the 
basis of a common agreement. Here the stumbling-block which has 
impeded negotiations on disarmament is again the balance of forces. 
Once again rhetoric has prevailed over the real will to negotiate. In 
an atmosphere of negotiation in which confidence does not reign or in 
which the stockpiling and improvement of weapons appear to be the 
only guarantees against widespread conflict, the basis on which the 
balance of strength rests is only a figment of the imagination.
The arms race leads inevitably to war. Only the kind of political 
will that has made possible the adoption of the United Nations 
Convention on the Law of the Sea and the International Development 
Strategy for the First and the Second United Nations Development 
Decade can lead to results in the negotiations on disarmament.
The manifestation of this political will was, unfortunately, lacking 
during the launching of the global negotiations at the thirty-sixth 
session. Nevertheless, here again, the goal pursued was very close. 
The need for the establishment of a new international economic order 
was seen by all to be a demand of our times. A number of obstacles 
along the way were eliminated after long and patient negotiations. 
The consensus which enabled progress to be achieved was not 
maintained into the final phase of the negotiations, although these 
pertained only to questions of procedure.
Here again, in the final phase of the negotiations, the North-South 
dialogue lost its raison d'etre. A group of States, thinking only of 
the status of their national economies, blocked the dialogue that had 
been begun with a view to finding concerted solutions to common 
problems. These problems may be rerouted, they may be subordinated to 
temporary concerns, but their scope and their universality can only 
become more compelling. They are common problems because they pertain 
to the interdependence of States, and they require common solutions, 
without which the world economic situation will only deteriorate 
further.
An analysis of the world economic situation shows on the one hand a 
more marked deterioration of trade relations and on the other hand a 
trend towards absorbing the crisis through selfish and isolated 
national policies. That is the way in which I have summarized the 
bitter observations in the World Economic Survey, 1981-1982: 
"Economic expansion decelerated markedly throughout the world... The 
deceleration was particularly intense in the developing countries, 
most of which experienced a significant fall in per capita incomes".
The growth rates of the developing countries have been falling 
dangerously since 1978. The terms of trade have deteriorated further; 
export earnings have not been sufficient to ensure debt servicing, 
while at the same time official development assistance has become 
more scarce and been tied to more and more conditions. For the first 
time since the welcome establishment of UNDP-and we wish to praise 
its efforts and its merits-UNDP has had its resources reduced. The 
Ottawa, Cancun and Versailles economic summit meetings, as well as 
the United Nations Conference on the Least Developed Countries, gave 
rise to many hopes, which were very quickly dashed. Global 
negotiations, the immediate launching of which is seen every day to 
be an undeniable necessity, although promised, do not seem to be on 
the horizon.
However, the industrialized countries are beginning in their turn to 
be affected to their very foundations by something from which they 
thought they were shielded, that is, an upheaval in the anachronistic 
world economic system. In fact we are on the eve of an implosion of 
the international monetary system. An increasingly large number of 
developing countries can no longer pay the North the interest on 
their numerous debts, which have reached the outrageous sum of $500 
billion. Even though they transfer every year to the North the tidy 
sum of $50 billion to service the debts and even though the South 
receives annually from the North only $25 billion in the form of 
official development assistance, the banks of the North are still 
threatened with collapse. This is in no way surprising. This 
disturbing observation only underscores once again the degree to 
which the world economy is interdependent.
We must above all be convinced that it is upon an improvement of the 
living conditions of the three quarters of the population of our 
world which continues to live in extreme distress that the world 
balance and the maintenance of international security depend. For 
millions of people whose average income is less than $1 a day, it 
takes little thought to comprehend and realize the fact that every 
day about 4 million times that income goes into the production of 
devices that could deprive them of the meagre benefits they hope to 
derive for their subsistence. How can we explain to them, when every 
day they wonder what their chances are of obtaining a small crust of 
bread, that the cost of a jet fighter is equivalent to that of 15,000 
tons of wheat and that the cost of a bomber is equivalent to that of 
30 schools or 15 hospitals? How is it possible for them to 
understand-and here we are referring to the statistics of the World 
Bank-that 800 million of them are condemned to illiteracy while sums 
that defy the imagination are swallowed up in the unbridled arms race?
For us, the peoples of the Sahelian region, where a relentless 
drought prevails, where millions of people see their very survival 
endangered, this dangerous evolution of the world's civilization is 
stupefying. The international community has, of course, decided to 
mobilize to restore life to the Sahel. We are therefore pleased once 
again to thank the many States and groups of States and governmental 
and non-governmental international organizations that have helped us 
to carry out some of our projects. However, it remains true that the 
desert continues to advance. The drought that prevails in the 
Sahelian regions can no longer be attributed to temporary 
meteorological phenomena. It prevails as a profound and more and more 
widespread evil, for the combating of which, however, technical and 
human resources exist.
A careful look at the phenomenon of drought, because of its 
persistence and its magnitude, shows a disturbing evolution in the 
ecology of our world. Yet the time is past when lightning caused man 
to dash for cover. The struggle to keep our environment healthy and 
sound so that man can flourish by applying all his creative skills, 
has never been closer to being won. Unfortunately, thousands of 
experts, and even the most competent among them, devote their 
intelligence to improving the war machine that is destined to destroy 
mankind.
The rehabilitation of the world economy so as to give it new life and 
vigor is thus among the primary challenges we shall have to meet in 
the course of this decade if we are to preserve peace.
The Republic of Mali, because it is determined to participate 
actively in the collective effort to rehabilitate the world economy, 
has chosen a course of development that is in keeping with the ethic 
of its people and with the demands of the modem international 
community. The building of an independent and planned national 
economy, in our view, is the appropriate response to the concerns of 
our people. Having made this choice, we are endeavoring to adapt our 
economic policies to meet the deepest aspirations of our population.
Like our neighbors, we believe that the patient construction of 
regional groups and subgroups such as the Organization for the 
Development of the Senegal River, the West African Economic 
Community, the Conference of Saharan States and the Economic 
Community of the States of Western Africa is the only way 
significantly and decisively to contribute to the realization of the 
Lagos Plan which resulted from the important second special session 
of the OAU Assembly in April 19S0 devoted to a thorough consideration 
of economic questions of concern to the African continent. The 
guidelines contained in that plan, which is now an historic one, arc 
for Africans the only way to survive in the face of the serious 
economic crisis. At the thirty-sixth session, in this very Hall, 
President Moussa Traore spoke these words: "Together with you, we 
wish to restore the confidence of our people in their creative 
abilities. Together with you, we wish to preserve international peace 
and security." We have come here once again to reaffirm our readiness 
to build, together with all the States of the international 
community, another world, a new world commensurate with our creative 
genius so that universal civilization can flourish.
This readiness on the part of the Republic of Mali to work for peace, 
justice and equity is constant. That is so because our aspirations 
and hopes are shared by the rest of the international community. 
Those hopes will exist as long as peoples are compelled to resort to 
weapons to defend their raison d'etre and their dignity. They will 
exist as long as racism and its most odious manifestation, apartheid, 
continue as a system of government.
A world that trembles in fear of nuclear peril is not a free world, 
and it is even less a world of peace. People who are ill for lack of 
care, who are sick of being hungry will, without warning, upset the 
present precarious order, precarious because it is obsolete.
The past year has been fraught with threats. That is why we are here 
in this Hall with the other members of the Assembly to clear the 
ground for the establishment of a more stable system of collective 
security.
We should not be shouldering our responsibilities and we should 
betray the confidence of our peoples if in our actions we failed to 
provide concrete, pragmatic, realistic and lasting solutions for the 
sole raison d'etre of man: that of living in peace with himself and 
with his fellow man, free of fear of future misery and conflicts, in 
ever larger freedom.

